Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, 9, 11-12, 17 and 20-31 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of an annular shell including an inner surface, the inner surface of the annular shell being recessed around an inner circumference of the annular shell to form an annular channel; a near field communication transponder including a coil antenna etched onto a flexible substrate, wherein the flexible substrate has a cylindrical form configured to fit within the annular channel; and  a resin seal that encapsulates the near field communication transponder and the flexible substrate within the annular channel.
Regarding independent claim 17, patentability exists, at least in part, with the claimed features of providing an annular shell including an inner surface, the inner surface of the annular shell being recessed around an inner circumference of the annular shell to form an annular channel; mounting a flexible substrate within the annular channel, wherein the flexible substrate has a cylindrical form configured to fit within the annular channel, and wherein the flexible substrate includes a near field communication transponder that includes a coil antenna etched onto the flexible 
Claims 2-4, 6, 9, 11-12, 22-26 depend from claim 1, claims 20-21, 27-31 depend from claim 17 and are included in the allowable subject matter.

Ting (US2016/0020832), Saarisalo et al. (US 2007/0008140), and Leussier et al. (US 2014/0253127) are all cited as teaching some elements of the claimed invention including a ring for wearing on a user’s finger, an annular shell, an NFC coil antenna with a plurality of turns, as well as, a chip antenna therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AWAT M SALIH/Primary Examiner, Art Unit 2845